Citation Nr: 0912258	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-28 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from July 1942 to August 1945 and from 
May 1947 to August 1969.   This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in June 2005 at the age of 85; 
metastatic cancer was certified as the cause of death.

2.  Metastatic  cancer (with the colon as the site of origin) 
did not become manifest in service or for many years 
thereafter, and there is no competent evidence that links the 
Veteran's cancer to service or to any of the Veteran's 
service connected disabilities.  

3.  During his lifetime the Veteran had established service 
connection for diabetes, right ankle fracture and left and 
right leg neuritis; it is not shown any of these disabilities 
caused, or contributed to cause, his death.  




CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for the cause of the Veteran's death are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent October 2007 letter 
provided notice regarding criteria for assignment of 
disability ratings and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).  

More specifically, the July 2005 letter specifically informed 
the appellant that for her claim to be substantiated there 
needed to be evidence showing that the Veteran died in 
service, medical evidence showing that the Veteran's service 
connected conditions caused or contributed to cause the 
Veteran's death or medical evidence showing that the 
condition that contributed to cause the Veteran's death was 
caused by injury or disease, which began in service.  
Additionally, the October 2007 letter asked the appellant to 
submit medical evidence or a medical opinion that showed that 
the Veteran's cause of death was either secondary to one of 
his service connected disabilities or that his service 
connected diabetes contributed substantially or materially to 
cause his death.   The Board finds that the notice provided 
essentially met the specific notice requirements relating to 
a claim for service connection for the cause of the Veteran's 
death outlined in Hupp v. Nicholson, 21 Vet. App 342 (2007).    

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical opinion is necessary for proper 
adjudication of the appellant's claim.  As the evidence does 
not show any manifestation of colon cancer or other form of 
cancer during service or for many years thereafter, however, 
and as there is no medical evidence of record that even 
suggests a relationship between the Veteran's death and his 
military service or his service connected disabilities (to 
specifically include diabetes), an opinion is not necessary.  
In this regard, the Board notes that the standard for 
determining whether a VA medical opinion is necessary in a 
service connection for the cause of death case is higher than 
that for determining whether an examination is necessary in a 
general claim for service connected disability.  De La Rosa 
v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).      

The appellant has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The appellant is not prejudiced by the Board's 
proceeding with appellate review. 

II.  Factual Background

Service treatment records do not show any diagnosis of, or 
treatment for colon cancer or any other colon related 
problems, nor do they show any treatment or diagnosis of any 
other type of cancer.  On December 1968 retirement 
examination, the abdomen and viscera and anus and rectum were 
all found to be normal, and no cancer or colon-related 
abnormalities were noted.      

An August 1969 rating decision shows that the Veteran was 
awarded service connection for residuals of fracture to the 
right ankle and for diabetes, effective August 1969; 10 
percent ratings were assigned for both disabilities.  

A January 1999 rating decision increased the rating for 
diabetes to 40 percent and also awarded service connection 
for left and right leg neuritis as secondary to the diabetes 
assigning 20 percent ratings to each.  

The Veteran's June 2005 death certificate shows an immediate 
cause of death of metastatic cancer.  The certificate does 
not list any underlying or contributory causes of death.  

An October 2004 VA oncology consultation report shows that 
the Veteran had been provided with the results of an abnormal 
CT scan.  The scan found lung masses and a liver mass 
indicating a widely metastatic disease process with an 
unknown primary tumor.  Given the Veteran's clean EGD and 
colonoscopy in May 2003, gastrointestinal cancer was deemed 
to be highly unlikely.  A November 2004 VA progress note 
shows that a liver biopsy had revealed an adenocarcinoma in 
the Veteran's scar tissue.  A November 2004 VA oncology note 
then shows a diagnostic assessment of metastatic 
adenocarcinoma, with the colon as the likely primary tumor 
site.  Due to the advanced nature of the cancer, curative 
therapy was not possible and the main goal of chemotherapy 
was palliation.  

Subsequent VA progress notes show a clear diagnosis of colon 
cancer and that the Veteran underwent several rounds of 
chemotherapy.  The chemotherapy tended to elevate the 
Veteran's blood sugars.  May and June 2005 VA progress notes 
show a diagnostic assessment of Stage 4 colorectal cancer 
intolerant to chemotherapy and that the Veteran was being 
followed by hospice.  

In her November 2005 Notice of Disagreement the appellant 
contended that the Veteran's death causing colon cancer was 
directly connected with his diabetes.  

III.  Law and Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for cancer may be established on a presumptive 
basis if such disease is shown to have been manifested to a 
compensable degree within a year following the Veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's death certificate shows that the immediate 
cause of his death was metastatic cancer and it is reasonably 
shown from medical records that that the cancer originated in 
the colon and then spread to other areas of the body.  No 
additional underlying causes of death were noted, nor were 
any contributory causes of death.   Service treatment records 
do not show any diagnosis of, or treatment for colon cancer 
or any other colon related problems, nor do they show any 
treatment or diagnosis of any other type of cancer.  There is 
also no evidence of record indicating that cancer became 
manifest within a year from service and no competent evidence 
that links the Veteran's fatal colon cancer to service.  In 
fact, the earliest evidence of record of colon cancer is from 
2005 some 36 years after service.  Such a lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is, 
of itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The appellant has contended that the Veteran's colon cancer 
was directly connected with his diabetes.  There is no 
medical evidence of record to support such a relationship, 
however.  Although studies suggest that having diabetes may 
increase the chances of getting colon cancer,  the record 
does not contain any medical evidence that even suggests that 
any causal relationship actually existed between the 
Veteran's service-connected diabetes and his death causing 
colon cancer.  Additionally, there is no competent evidence 
of record of a relationship between the Veteran's other 
service-connected disabilities (i.e. left and right leg 
neuritis and right ankle fracture) and his death-causing 
colon cancer.  
 
Although, the appellant does allege a relationship between 
the diabetes and the colon cancer as a layperson, her 
allegations are not competent evidence of a medical diagnosis 
or nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, as explained above, a medical opinion 
is not necessary in this case.  Accordingly, although the 
Board sympathizes with the appellant's contentions, the 
evidence of record does not provide the medical evidence 
necessary to support an award for service connection for the 
cause of the Veteran's death.    
   
In summary, the Veteran died in June 2005 at the age of 85 of 
metastatic cancer due to underlying colon cancer.  There is 
no medical evidence of colon cancer during service or for 
many years thereafter and there is no competent evidence that 
links it to service.  There is also no medical evidence 
linking the Veteran's service-connected disabilities 
(diabetes, left and right leg neuritis and right ankle 
fracture) to his death.  Thus, a service-connected disability 
is not shown to have caused or contributed to cause his 
death.  Accordingly, the preponderance of the evidence is 
against the claim and it must be denied.   


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


